MR. Justice Alter has not participated in the hearing or in the consideration of this cause. Chief Justice Adams and Justices Burke and Campbell are of the opinion that it should be affirmed, whereas Justices Butler, Moore and Hilliard are of the opinion that it should be reversed. As it must therefore be affirmed by operation of law because of an equally divided court, no good purpose would be served by a statement of the issues or the reasons for the conclusions of the several members of the court.
Judgment affirmed. *Page 286